Exhibit 10.2

 

PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (this “Agreement”) is made and entered into as of
November 23, 2009, by and between TED T. DEVINE, an individual resident in the
State of Illinois (“Pledgor”), and AON CORPORATION, a Delaware corporation (the
“Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, Pledgor is the record and beneficial owner of certain issued and
outstanding equity awards consisting of restricted shares, restricted share
units and performance share units, granted by the Secured Party, as more
specifically set forth on Schedule A attached hereto (collectively, the “Equity
Awards”);

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Pledgor and Secured Party are entering into a Transition Agreement (as hereafter
amended, modified or supplemented from time to time, the “Transition
Agreement”);

 

WHEREAS, it is a condition precedent to the consummation of the transactions
contemplated by the Transition Agreement that Pledgor shall agree to pledge and
grant a first priority security interest to Secured Party in the shares of stock
of the Secured Party hereafter acquired by Pledgor pursuant to the vesting of
the Equity Awards (net of shares withheld to pay applicable taxes) to secure the
full and timely performance of Pledgor’s obligations to Secured Party under the
Transition Agreement, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising (collectively, the “Secured
Obligations”).

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 


1.             DEFINITIONS.  UNLESS OTHERWISE DEFINED HEREIN, ALL CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS SPECIFIED IN THE TRANSITION AGREEMENT.


 


2.             PLEDGE. AS SECURITY FOR THE SECURED OBLIGATIONS, PLEDGOR HEREBY
PLEDGES AND GRANTS TO THE SECURED PARTY A CONTINUING FIRST PRIORITY SECURITY
INTEREST, TO BECOME AUTOMATICALLY EFFECTIVE UPON THE VESTING OF THE APPLICABLE
UNDERLYING EQUITY AWARDS, IN ANY AND ALL:


 


(A)           SHARES OF THE STOCK OF SECURED PARTY ISSUED TO PLEDGOR (NET OF
AFTER-TAX WITHHOLDING) PURSUANT TO ANY OF THE EQUITY AWARDS, WHICH SHARES SHALL
BE SET FORTH ON SCHEDULE B ATTACHED HERETO AND DEEMED INCORPORATED HEREIN
(COLLECTIVELY, THE “PLEDGED SECURITIES”), AND ALL PROCEEDS, SECURITIES,
DIVIDENDS, RIGHTS AND OTHER PROPERTY AT ANY TIME OR FROM TIME TO TIME RECEIVED,
RECEIVABLE OR OTHERWISE DISTRIBUTED TO PLEDGOR IN RESPECT OF OR IN EXCHANGE FOR
THE PLEDGED SECURITIES; AND


 


(B)           OTHER PROPERTY HEREAFTER DELIVERED TO PLEDGOR IN SUBSTITUTION FOR
OR IN ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES EVIDENCING SUCH
PROPERTY AND ALL PROCEEDS, SECURITIES, DIVIDENDS, RIGHTS AND OTHER PROPERTY AT
ANY TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL THEREOF.

 

--------------------------------------------------------------------------------


 

All items referred to in clauses (a) and (b) of this Section 2 are hereinafter
collectively referred to as the “Collateral”.

 


3.             ENDORSEMENT AND DELIVERY OF THE PLEDGED SECURITIES.  UPON
ISSUANCE OF ANY PLEDGED SECURITIES, PLEDGOR SHALL IMMEDIATELY DELIVER OR CAUSE
TO BE DELIVERED TO THE SECURED PARTY THE CERTIFICATES, IN TRANSFERRABLE FORM,
REPRESENTING SUCH PLEDGED SECURITIES ACCOMPANIED BY AN APPROPRIATE INSTRUMENT OF
ASSIGNMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED PARTY, DULY
EXECUTED IN BLANK (IT BEING AGREED THAT THE SECURED PARTY SHALL BE UNDER NO
OBLIGATION TO DELIVER ANY CERTIFICATES REPRESENTING THE PLEDGED SECURITIES TO
PLEDGOR UPON ISSUANCE THEREOF, BUT RATHER SHALL BE ENTITLED TO RETAIN SUCH
CERTIFICATES UPON ISSUANCE IN SATISFACTION OF PLEDGOR’S DELIVERY OBLIGATIONS
HEREUNDER).


 


4.             VOTING POWER; DIVIDENDS.  SO LONG AS THERE SHALL EXIST NO
CONDITION, EVENT OR ACT WHICH CONSTITUTES, OR WITH NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE, AN EVENT OF DEFAULT (AS DEFINED BELOW), PLEDGOR SHALL BE
ENTITLED TO (A) EXERCISE ANY AND ALL VOTING RIGHTS WITH RESPECT TO THE PLEDGED
SECURITIES AND (B) RECEIVE AND RETAIN FOR ITS OWN ACCOUNT ANY AND ALL CASH
DIVIDENDS AND DISTRIBUTIONS MADE WITH RESPECT TO THE PLEDGED SECURITIES WHICH IT
IS OTHERWISE ENTITLED TO RECEIVE; PROVIDED, HOWEVER, ANY AND ALL STOCK AND/OR
LIQUIDATING DIVIDENDS, DISTRIBUTIONS IN PROPERTY, RETURNS ON OR IN RESPECT OF
THE PLEDGED SECURITIES, WHETHER RESULTING FROM A SUBDIVISION, COMBINATION OR
RECLASSIFICATION OF ANY OF THE PLEDGED SECURITIES OR RECEIVED IN EXCHANGE FOR
ANY OF THE PLEDGED SECURITIES, OR AS A RESULT OF ANY MERGER, CONSOLIDATION,
ACQUISITION OR OTHER EXCHANGE AFFECTING ANY OF THE PLEDGED SECURITIES, AND ANY
AND ALL CASH AND OTHER PROPERTY RECEIVED IN EXCHANGE FOR ANY COLLATERAL SHALL BE
AND BECOME PART OF THE COLLATERAL PLEDGED HEREUNDER AND, IF RECEIVED BY PLEDGOR,
SHALL FORTHWITH BE DELIVERED TO THE SECURED PARTY (ACCOMPANIED, IF APPROPRIATE,
BY PROPER INSTRUMENTS OF ASSIGNMENT AND/OR STOCK POWERS EXECUTED BY PLEDGOR IN
ACCORDANCE WITH THE SECURED PARTY’S INSTRUCTIONS) TO BE HELD SUBJECT TO THE
TERMS OF THIS AGREEMENT.


 


5.             REPRESENTATIONS, WARRANTIES AND COVENANTS OF PLEDGOR.  PLEDGOR
HEREBY MAKES THE FOLLOWING REPRESENTATIONS, WARRANTIES AND COVENANTS TO THE
SECURED PARTY, WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL SURVIVE THE
EXECUTION AND DELIVERY OF THIS AGREEMENT:


 


(A)           PLEDGOR HAS GOOD TITLE TO ALL OF THE EQUITY AWARDS AND, UPON
ISSUANCE, WILL HAVE GOOD TITLE TO ALL OF THE PLEDGED SECURITIES, FREE AND CLEAR
OF ALL LIENS, CHARGES, ADVERSE CLAIMS, ENCUMBRANCES, PREFERENTIAL ARRANGEMENTS
OR RESTRICTIONS OF ANY KIND WHATSOEVER, OTHER THAN ANY LIEN OR SECURITY INTEREST
CREATED OR GRANTED HEREUNDER;


 


(B)           PLEDGOR HAS NOT TAKEN AND SHALL NOT TAKE OR PERMIT TO BE TAKEN ANY
ACTION, TO THE EXTENT SUCH ACTION IS WITHIN HIS CONTROL, WHICH WOULD IMPAIR THE
VALUE OF THE COLLATERAL OR OF ANY PART THEREOF OR THE SECURITY INTENDED TO BE
AFFORDED BY THIS AGREEMENT;


 


(C)           THERE ARE NO COMMITMENTS, OPTIONS, CONTRACTS OR OTHER ARRANGEMENTS
UNDER WHICH PLEDGOR IS OR MAY BECOME OBLIGATED TO SELL, PLEDGE OR OTHERWISE
DISPOSE OF THE EQUITY AWARDS OR ANY OF THE PLEDGED SECURITIES; AND

 

2

--------------------------------------------------------------------------------


 


(D)           UPON DELIVERY OF THE CERTIFICATES REPRESENTING THE PLEDGED
SECURITIES TO THE SECURED PARTY IN ACCORDANCE WITH SECTION 3 HEREOF, THE SECURED
PARTY WILL HAVE A VALID, PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE
PLEDGED SECURITIES.


 


6.             ADDITIONAL COVENANTS OF PLEDGOR.  PLEDGOR HEREBY FURTHER
COVENANTS TO THE SECURED PARTY THAT SO LONG AS THE TRANSITION AGREEMENT REMAINS
IN EFFECT:


 


(A)           PLEDGOR WILL DELIVER TO THE SECURED PARTY, FROM TIME TO TIME UPON
REQUEST OF THE SECURED PARTY, SUCH STOCK POWERS AND SIMILAR DOCUMENTS WITH
RESPECT TO THE COLLATERAL, IN FORM AND SUBSTANCE SATISFACTORY TO THE SECURED
PARTY; AND


 


(B)           PLEDGOR WILL NOT ASSIGN, SELL OR OTHERWISE TRANSFER, FURTHER
PLEDGE, HYPOTHECATE, OTHERWISE ENCUMBER OR DISPOSE OF ALL OR ANY PORTION OF THE
PLEDGED SECURITIES.


 


7.             DEFAULT.  UNDER THE TERMS OF THIS AGREEMENT, AN “EVENT OF
DEFAULT” SHALL BE DEEMED TO HAVE OCCURRED UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS SO LONG AS THE TRANSITION AGREEMENT REMAINS IN EFFECT:


 


(A)           THE OCCURRENCE OF A DEFAULT OR BREACH BY PLEDGOR IN ITS
OBLIGATIONS OR COVENANTS PURSUANT TO SECTIONS 8, 10 OR 11 OF THE TRANSITION
AGREEMENT;


 


(B)           IF PLEDGOR SHALL (I) APPLY FOR OR CONSENT TO THE APPOINTMENT OF,
OR THE TAKING OF POSSESSION BY, A RECEIVER, CUSTODIAN, TRUSTEE OR LIQUIDATOR OF
ALL OR A SUBSTANTIAL PART OF HIS PROPERTY, (II) BE GENERALLY UNABLE TO PAY HIS
DEBTS AS THEY BECOME DUE, (III) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, (IV) COMMENCE A VOLUNTARY CASE UNDER THE FEDERAL BANKRUPTCY LAWS (AS
NOW OR HEREAFTER IN EFFECT), (V) CALL OR SUFFER TO BE HELD A MEETING OF HIS
CREDITORS, (VI) FILE A PETITION SEEKING TO TAKE ADVANTAGE OF ANY LAW PROVIDING
FOR THE RELIEF OF DEBTORS, (VII) ENTER INTO ANY COMPOSITION, ARRANGEMENT,
CONSOLIDATION, TRUST MORTGAGE OR SIMILAR AGREEMENT WITH OR FOR THE BENEFIT OF
CREDITORS, OR (VIII) TAKE ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE
FOREGOING;


 


(C)           A CASE, PROCEEDING OR SIMILAR ACTION SHALL BE COMMENCED, WITH OR
WITHOUT THE APPLICATION OR CONSENT OF PLEDGOR, AS THE CASE MAY BE, SEEKING THE
LIQUIDATION OR READJUSTMENT OF PLEDGOR’S DEBTS, THE APPOINTMENT OF A TRUSTEE,
RECEIVER, CUSTODIAN, LIQUIDATOR OR THE LIKE OF PLEDGOR OR ALL OR A SUBSTANTIAL
PART OF HIS ASSETS, OR ANY SIMILAR ACTION WITH RESPECT TO PLEDGOR UNDER THE
FEDERAL BANKRUPTCY LAWS (AS NOW OR HEREAFTER IN EFFECT) OR ANY OTHER LAWS
RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING UP OR COMPOSITION OR
ADJUSTMENT OF DEBT, OR AN ORDER FOR RELIEF AGAINST PLEDGOR SHALL BE ENTERED IN
AN INVOLUNTARY CASE UNDER SUCH BANKRUPTCY LAWS;


 


(D)           THE MAKING OF ANY LEVY, DISTRAINT OR ATTACHMENT IN FAVOR OF ANY
TAXING AUTHORITY AGAINST PLEDGOR OR ANY OF HIS PROPERTY;


 


(E)           A BREACH OF OR DEFAULT UNDER ANY REPRESENTATION, WARRANTY,
COVENANT OR AGREEMENT SET FORTH HEREIN.

 

3

--------------------------------------------------------------------------------


 

Prior to enforcing any remedies under Section 8 hereof following an Event of
Default, the Secured Party shall give Pledgor written notice of such Event of
Default (a “Default Notice”) and if such Event of Default is curable, Pledgor
shall have five (5) business days following the date of such Default Notice to
cure such Event of Default.  Except as provided in the foregoing sentence, the
Secured Party’s rights and remedies hereunder shall not be affected by any
failure or delay in providing a Default Notice hereunder.

 


8.             REMEDIES.


 


(A)           THE SECURED PARTY SHALL HAVE, IN ADDITION TO ANY OTHER RIGHTS
GIVEN UNDER THIS AGREEMENT OR BY LAW, ALL OF THE RIGHTS AND REMEDIES WITH
RESPECT TO THE COLLATERAL OF A SECURED PARTY UNDER THE UNIFORM COMMERCIAL CODE
AS IN EFFECT FROM TIME TO TIME IN THE STATE OF ILLINOIS.  IN ADDITION, FOLLOWING
THE OCCURRENCE OF AN EVENT OF DEFAULT, THE SECURED PARTY SHALL HAVE SUCH POWERS
OF SALE AND OTHER POWERS AS MAY BE CONFERRED BY APPLICABLE LAW.  IN FURTHERANCE
AND NOT IN LIMITATION OF THE FOREGOING, THE PARTIES AGREE THAT FOLLOWING ANY
EVENT OF DEFAULT THE COLLATERAL SHALL BE DEEMED FORFEITED AND SURRENDERED BY
PLEDGOR ANY MAY BE CANCELLED BY SECURED PARTY.


 


(B)           THE FAIR MARKET VALUE OF THE COLLATERAL (IN THE EVENT OF A
CANCELATION OF THE PLEDGED SECURITIES) OR THE NET PROCEEDS RECEIVED BY THE
SECURED PARTY (IN THE EVENT OF A SALE OR OTHER DISPOSITION OF THE PLEDGED
SECURITIES), IF ANY, SHALL BE DEEMED LIQUIDATED DAMAGES PAYABLE TO SECURED PARTY
IN RESPECT OF DAMAGES SUFFERED BY SECURED PARTY AS A RESULT OF THE BREACH OR
DEFAULT BY PLEDGOR OF HIS OBLIGATIONS UNDER THE TRANSITION AGREEMENT.


 


(C)           WITH RESPECT TO THE ACTIONS DESCRIBED IN THIS SECTION 8, PLEDGOR
HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE SECURED PARTY AS ITS PROXY AND
ATTORNEY-IN-FACT WITH FULL POWER OF SUBSTITUTION AND ACKNOWLEDGES THAT THE
CONSTITUTION AND APPOINTMENT OF SUCH PROXY AND ATTORNEY-IN FACT ARE COUPLED WITH
AN INTEREST AND ARE IRREVOCABLE.


 


9.             TERM; RELEASE OF COLLATERAL.  THIS AGREEMENT SHALL REMAIN IN FULL
FORCE AND EFFECT UNTIL THE EARLIER TO OCCUR OF (A) NOVEMBER 17, 2012 AND (B) A
RELEASE IN WRITING SIGNED BY THE SECURED PARTY; PROVIDED, HOWEVER, THAT SO LONG
AS THERE SHALL EXIST NO CONDITION, EVENT OR ACT WHICH CONSTITUTES, OR WITH
NOTICE OR LAPSE OF TIME OR BOTH, WOULD CONSTITUTE, AN EVENT OF DEFAULT, THE
COLLATERAL SHALL BE RELEASED AS FOLLOWS: (I) 25% OF THE PLEDGED SECURITIES ON
DECEMBER 31, 2010; (II) 25% OF THE PLEDGED SECURITIES ON DECEMBER 31, 2011; AND
(III) 50% OF THE PLEDGED SECURITIES ON NOVEMBER 17, 2012.  UPON THE TERMINATION
OF THIS AGREEMENT WITH RESPECT TO ANY COLLATERAL AS PROVIDED ABOVE, THE SECURED
PARTY WILL PROMPTLY RELEASE THE SECURITY INTEREST AND LIENS IN SUCH COLLATERAL
CREATED HEREUNDER AND WILL DELIVER THE APPLICABLE COLLATERAL (AS THEN
CONSTITUTED) TO THE PLEDGOR.


 


10.           LIMITATION ON DUTIES REGARDING COLLATERAL. SECURED PARTY’S SOLE
DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL PRESERVATION OF THE
COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207 OF THE UNIFORM COMMERCIAL CODE
IN EFFECT IN ANY JURISDICTION WITH RESPECT TO THE LIENS CREATED HEREBY, SHALL BE
TO DEAL WITH IT IN THE SAME MANNER AS SECURED PARTY DEALS WITH SIMILAR
SECURITIES AND PROPERTY FOR ITS OWN ACCOUNT.  NEITHER SECURED PARTY NOR ANY OF
ITS DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO
DEMAND, COLLECT OR REALIZE

 

4

--------------------------------------------------------------------------------


 


UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF
PLEDGOR OR OTHERWISE.


 


11.           POWERS COUPLED WITH AN INTEREST. ALL AUTHORIZATIONS AND AGENCIES
HEREIN CONTAINED WITH RESPECT TO THE COLLATERAL ARE IRREVOCABLE AND POWERS
COUPLED WITH AN INTEREST.


 


12.           FURTHER ASSURANCES.  PLEDGOR AGREES THAT HE WILL COOPERATE WITH
THE SECURED PARTY AND WILL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, ALL SUCH OTHER STOCK POWERS, PROXIES, INSTRUMENTS AND DOCUMENTS, AND
WILL TAKE ALL SUCH OTHER ACTION, INCLUDING, WITHOUT LIMITATION, THE FILING OF
FINANCING STATEMENTS, AS THE SECURED PARTY MAY REASONABLY REQUEST FROM TIME TO
TIME IN ORDER TO CARRY OUT THE PROVISIONS AND PURPOSES OF THIS AGREEMENT.


 


13.           NOTICES.  ALL NOTICES, REQUESTS, CLAIMS, DEMANDS AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN OR MADE IN THE
MANNER AND TO THE ADDRESSES OF THE PARTIES PROVIDED IN SECTION 16 OF THE
TRANSITION AGREEMENT.


 


14.           GENDER, NUMBER AND HEADINGS. THE MASCULINE, FEMININE OR NEUTER
PRONOUNS USED HEREIN SHALL BE INTERPRETED WITHOUT REGARD TO GENDER, AND THE USE
OF THE SINGULAR OR PLURAL SHALL BE DEEMED TO INCLUDE THE OTHER WHENEVER THE
CONTEXT SO REQUIRES. THE HEADINGS IN THIS AGREEMENT ARE INSERTED FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT BE A PART OF OR CONTROL OR AFFECT THE MEANING OF
THIS AGREEMENT.


 


15.           WAIVERS, AMENDMENTS, INTERPRETATION.  NONE OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, ALTERED, MODIFIED OR AMENDED EXCEPT
BY AN INSTRUMENT IN WRITING WHICH IS DULY EXECUTED BY PLEDGOR AND THE SECURED
PARTY.  ANY SUCH WAIVER SHALL BE VALID ONLY TO THE EXTENT SET FORTH THEREIN.  A
WAIVER BY THE SECURED PARTY OR THE PLEDGOR OF ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS A WAIVER OF ANY RIGHT OR
REMEDY WHICH THE SECURED PARTY OR THE PLEDGOR WOULD OTHERWISE HAVE ON ANY FUTURE
OCCASION.  NO FAILURE TO EXERCISE OR DELAY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE UNDER THIS AGREEMENT ON THE PART OF THE SECURED PARTY OR PLEDGOR SHALL
OPERATE AS A WAIVER THEREOF; AND NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT,
POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE. THIS
AGREEMENT SHALL BE CONSTRUED ACCORDING TO ITS FAIR MEANING, AND NOT STRICTLY FOR
OR AGAINST EITHER OF THE PARTIES HERETO.  ANY MODIFICATION OF THIS AGREEMENT
MUST BE MADE IN WRITING AND SIGNED BY EACH OF THE PARTIES HERETO.


 


16.           SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON AND
SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE PERSONAL
AND LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS. THIS AGREEMENT AND THE RIGHTS
AND DUTIES OF PLEDGOR HEREUNDER MAY NOT BE ASSIGNED OR DELEGATED WITHOUT THE
PRIOR WRITTEN CONSENT OF THE SECURED PARTY.


 


17.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS PROHIBITED BY
OR UNENFORCEABLE UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO
THE EXTENT OF SUCH PROHIBITION OR INVALIDITY WITHOUT INVALIDATING THE REMAINDER
OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


18.           ARBITRATION.  EXCEPT AS SET FORTH IN SECTION 19, ANY DISPUTE OR
CONTROVERSY BETWEEN PLEDGOR AND THE SECURED PARTY, WHETHER ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE BREACH OF

 

5

--------------------------------------------------------------------------------


 


THIS AGREEMENT, OR OTHERWISE, SHALL BE SUBMITTED TO NON-BINDING MEDIATION.  THE
SECURED PARTY SHALL SELECT THE MEDIATOR.  IN THE EVENT SUCH DISPUTE CAN NOT BE
SETTLED BY MEDIATION, THE DISPUTE SHALL BE SUBMITTED TO ARBITRATION UNDER THE
RULES OF (BUT NOT NECESSARILY ADMINISTERED BY) THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS COMMERCIAL ARBITRATION RULES THEN IN
EFFECT, AND JUDGMENT ON ANY AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED IN
ANY COURT HAVING JURISDICTION THEREOF.  ANY ARBITRATION SHALL BE HELD BEFORE A
SINGLE ARBITRATOR WHO SHALL BE SELECTED BY THE AGREEMENT OF PLEDGOR AND THE
SECURED PARTY, UNLESS THE PARTIES ARE UNABLE TO AGREE TO AN ARBITRATOR, IN WHICH
CASE, THE ARBITRATOR WILL BE SELECTED UNDER THE PROCEDURES OF THE AAA.  THE
ARBITRATOR SHALL HAVE THE AUTHORITY TO AWARD ANY REMEDY OR RELIEF THAT A COURT
OF COMPETENT JURISDICTION COULD ORDER OR GRANT, INCLUDING, WITHOUT LIMITATION,
THE ISSUANCE OF AN INJUNCTION.  HOWEVER, EITHER PARTY MAY, WITHOUT INCONSISTENCY
WITH THIS ARBITRATION PROVISION, APPLY TO ANY COURT HAVING JURISDICTION OVER THE
PARTIES AND SEEK INTERIM PROVISIONAL, INJUNCTIVE OR OTHER INTERIM EQUITABLE
RELIEF UNTIL THE ARBITRATION AWARD IS RENDERED OR THE CONTROVERSY IS OTHERWISE
RESOLVED.  EXCEPT AS NECESSARY IN COURT PROCEEDINGS TO ENFORCE THIS ARBITRATION
PROVISION OR AN AWARD RENDERED HEREUNDER, OR TO OBTAIN INTERIM RELIEF, NEITHER A
PARTY NOR AN ARBITRATOR MAY DISCLOSE THE EXISTENCE, CONTENT OR RESULTS OF ANY
ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF BOTH PLEDGOR AND THE
SECURED PARTY.  PLEDGOR AND THE SECURED PARTY ACKNOWLEDGE THAT THIS AGREEMENT
EVIDENCES A TRANSACTION INVOLVING INTERSTATE COMMERCE.  NOTWITHSTANDING ANY
CHOICE OF LAW PROVISION INCLUDED IN THIS AGREEMENT, THE UNITED STATES FEDERAL
ARBITRATION ACT SHALL GOVERN THE INTERPRETATION AND ENFORCEMENT OF THIS
ARBITRATION PROVISION.  THE ARBITRATION PROCEEDING SHALL BE CONDUCTED IN
CHICAGO, ILLINOIS OR SUCH OTHER LOCATION TO WHICH THE PARTIES MAY AGREE.  THE
SECURED PARTY SHALL PAY THE COSTS OF THE MEDIATOR AND THE ARBITRATOR, BUT EACH
PARTY SHALL BE RESPONSIBLE FOR THEIR OWN LEGAL FEES AND COSTS.


 


19.           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF ILLINOIS
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.  THE PARTIES HERETO AGREE TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF LOCATED IN COOK
COUNTRY, ILLINOIS FOR THE PURPOSES OF ANY COURT PROCEEDING ARISING OUT THE THIS
AGREEMENT.


 


20.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

Signature page follows.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

PLEDGOR:

 

 

 

 

 

/s/ Ted T. Devine

 

TED T. DEVINE

 

 

 

 

 

SECURED PARTY:

 

 

 

AON CORPORATION, a Delaware corporation

 

 

 

 

 

By:

/s/ Jeremy Farmer

 

 

Name:  Jeremy Farmer

 

 

Title:    Senior Vice President

 

[SIGNATURE PAGE TO PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Equity Awards

 


2007 ISP 5,423 SHARES VESTING 2/15/2010


 


2008 ISP 3,835 SHARES VESTING 2/22/2010


 


2009 ISP 1,848 SHARES VESTING 2/24/2010


 


07 LPP2 60,648 SHARES AWARD  2/25/2010


 


05 RSU 10,000 SHARES VESTING 5/02/2010

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Pledged Securities

 

(to be completed upon vesting of Equity Awards)

 

Security

 

Date of Issuance

 

Certificate No.

 

Number of Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 